DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 38-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on07/16/2022.

Status of Claims
Claims 1, 4-8 and 22-27 are cancelled.
Claims 38-42 are non-elected and withdrawn from consideration.
Claims 28-32 and 34 are amended.
Claims 36-47 are new.
Claims 28-37 and 43-47 are pending in the application are pending in the application are presented to be examined upon their merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-37 and 43-47   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Unclear Scope
Claim 28 discloses “an apparatus comprising:” However, claim 28 does not disclose the object of the invention. For example: an apparatus for providing transaction and account security.
Claim 28 recites, An apparatus comprising: a database…; a central processing computer…;  distributed ledger and blockchain technology; a receiver;…wherein the first transaction authorization request is generated by a first communication device during the transaction with the counterparty…” It is not clear whether the first communication device is a part of the apparatus or a device that is used outside the apparatus.
Claims 29-37 and 43-47 are rejected as being dependent on claim 28.
"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).

Claims  28-37 and 43-47  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 28 recites, An apparatus comprising: a database…; a central processing computer…;  distributed ledger and blockchain technology; a receiver; [The elements of the claim]
It is not clear from the claim how the different structural elements exist in relationship with each other. In particular the relationship between  the database, central processing computer distributed ledger and receiver as well as the first communication device is not clear.
Claims 29-37 and 43-47 are rejected as being dependent on claim 28.


Lack of Antecedent Basis
MPEP 2173.05(e)

Claim 29 recites, “determines…using the position or location information.”
“A claim is indefinite when it contains words or phrases whose meaning is unclear. In re Packard, 751 F.3d 1307, 1314, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014). The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.” MPEP 2173.05(e)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S FELTEN/Primary Examiner, Art Unit 3692